Citation Nr: 0303137	
Decision Date: 02/24/03    Archive Date: 03/05/03

DOCKET NO.  01-07 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.

2.  Entitlement to service connection for a left knee 
disorder.

3.  Entitlement to service connection for right shoulder 
instability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from December 1995 to December 
1999.

This appeal is from a September 2000 rating decision of the 
Department of Veterans Affairs (VA) San Juan, Puerto Rico, 
Regional Office (RO).

The veteran testified in August 2002 at a hearing at the San 
Juan RO before the undersigned member of the Board of 
Veterans' Appeals (Board), who the Chairman of the Board 
assigned to conduct the hearing and decide this appeal.  
38 U.S.C.A. § 7107(c), (d)(1) (West 2002).


FINDINGS OF FACT

1.  The veteran does not have a psychiatric disorder.

2.  The veteran does not have a left knee disorder.

3.  The veteran has an unstable right shoulder that as likely 
as not originated in service.


CONCLUSIONS OF LAW

1.  A psychiatric disorder was not incurred in or aggravated 
in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2002).



2.  A left knee disorder was not incurred in or aggravated in 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2002).

3.  The veteran incurred instability of the right shoulder in 
service.  38 U.S.C.A. §§ 1110, 1131 5107(b) (West 2002); 
38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) made 
significant changes in VA's duty to notify and assist 
claimants for benefits administered by the Secretary.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)) 
(2002).

The VCAA prescribed that the amendments to 38 U.S.C. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note  
(Effective and Applicability Provisions) (West 2002).  The 
United States Court of Appeals for the Federal Circuit has 
ruled that the retroactive effective date provision of the 
Act applies only to the amendments to 38 U.S.C. § 5107.  See 
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); Dyment 
v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, the VA 
regulations promulgated to implement the Act provide for the 
retroactive effect of the regulations, except as specified.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Whereas VA 
regulations are binding on the Board, 38 C.F.R. § 20.101(a) 
(2001), the Board in this decision will apply the regulations 
implementing the VCAA as they pertain to the claims at issue.

VA must provide forms necessary to prosecute a claim for VA 
benefits.  38 U.S.C.A. § 5102 (West 2002); 38 C.F.R. 
§ 3.150(a) (2002).  In March 2000, The 




veteran filed the form required for claims for compensation.  
He has denied the existence of any source of information that 
would require VA to furnish forms authorizing the release of 
privately held information.  No other forms pertain to this 
his claim.

VA must notify the veteran of evidence and information 
necessary to substantiate his/her claim and inform him/her 
which information and evidence, if any, he/she must provide 
VA and which information and evidence, if any, VA will 
attempt to obtain on his/her behalf.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VA notified the veteran 
of information and evidence necessary to substantiate his 
claim in two letters of June 2000, and another of May 2001.  
Each articulated the veteran's duty to produce certain 
information as a condition precedent to VA's duty to obtain 
additional information or evidence for him.  The May 2001 
amended the earlier statements of the veteran's and VA's 
relative obligations in producing and obtaining evidence, 
consistent with the enactment of the VCAA.  The veteran has 
been fully informed of the information and evidence he must 
produce to enable VA assistance, and of the specific 
assistance VA would and could afford him throughout the 
pendency of his claim.  VA has discharged its duty to inform 
the veteran in this regard.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private and 
service medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  
38 U.S.C.A. § 5103A(b), (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2002).  In his application for disability 
compensation, the veteran denied having private medical 
treatment for any disability for which he 




sought compensation.  He did not respond to any of the RO's 
letters seeking information necessary to enable VA to assist 
him to obtain evidence.  He affirmed at the August 2002 
hearing that he had had no private treatment since separation 
from service for any of the claimed disorders.  Assuming, he 
has been forthcoming in declaring there to be no source of 
private evidence, because he is legally obligated to 
cooperate with VA efforts to obtain evidence, 38 C.F.R. 
§ 3.159(c)(i) (2002), VA has no outstanding duty in this case 
to obtain evidence from non-federal sources.

The veteran testified that he obtained evaluations at San 
Juan VA Medical Center (VAMC) shortly after service.  He did 
not report treatment.  The veteran did not respond to the 
June 2000 letter that inquired whether he had had treatment 
at any VA facility.  Again, the Board takes his testimony and 
silence in response to specific inquiry as his good faith 
representation that he had no VA treatment for any claimed 
disorder.  The veteran provided his service medical records 
without statement or indication they were incomplete.  He 
testified that he did not have a separation examination, and 
about why certain alleged events were not documented in the 
service medical records.  In light of the evidence the 
veteran produced and his testimony, VA has no outstanding 
duty in this case to obtain evidence in the custody of VA or 
another federal agency, including military records.

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2002).  The veteran has had VA examinations of the right 
shoulder and of the left knee.  He has objected that the left 
knee examination of June 2000 was incomplete, and that the 
examinations failed to provide an opinion whether his claimed 
disabilities are related to any injury or disease in service.

The examination was complete, and the reports reveal that the 
examiner reported such findings as existed to report.  For 
reasons explained below, no such opinion is 




necessary.  Regarding the right shoulder, the result in this 
decision obviates the need for any further medical opinion.  
VA has no further duty to afford the veteran a psychiatric 
examination in this case, as the record does not contain 
competent lay or medical evidence of a current diagnosed 
psychiatric disability or persistent or recurrent symptoms 
suggestive of a psychiatric of disability.  38 C.F.R. 
§ 3.159(c)(4)(i)(A) (2002).

VA must notify the veteran of a failure to obtain evidence 
from any source.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 
38 C.F.R. § 3.159(e) (2002).  Whereas VA has no notice of a 
source of evidence from which it could have failed to obtain 
evidence, this requirement does not apply in this case.

The Board sees no areas in which further development is 
needed.  The file reflects application and fulfillment of the 
requirements of the VCAA by the RO, although the RO did not 
cite specifically the Act's or regulations' provisions.  
There would be no possible benefit to delaying Board 
consideration of this case to permit citation to the VCAA to 
be provided to the veteran.  He has, in fact, been informed 
of its substance, and its substance has been applied in his 
case.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not dictate 
an unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Under these circumstances, adjudication of this 
appeal, without referral to the RO for initial citation to 
the VCAA, poses no risk of prejudice to the appellant.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 
16-92.  Additionally, the Board's consideration of the VCAA 
regulations in the first instance is not prejudicial to the 
appellant because the provisions of this rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.

II.  Service Connection

In seeking VA disability compensation, the veteran seeks to 
establish that current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002).  Such a disability is called 
"service connected."  38 U.S.C.A. § 101(16) (West 1991).

Service connection connotes many factors 
but basically it means that the facts, 
shown by evidence, establish that a 
particular injury or disease resulting in 
disability was incurred coincident with 
service in the Armed Forces, or if 
preexisting such service, was aggravated 
therein.  This may be accomplished by 
affirmatively showing inception or 
aggravation during service or through the 
application of statutory presumptions.

38 C.F.R. § 3.303(a) (2002).

The veteran is presumed sound on entrance into service 
regarding his mental status and the status of his left knee 
and right shoulder, as no defects were noted on entrance or 
shown by clear and unmistakable evidence to have preexisted 
service.  38 C.F.R. § 1111 (West 2002), 38 C.F.R. § 3.304(b) 
(2002).  The veteran served in Kosovo, but he has not 
claimed, and evidence does not suggest that he incurred any 
claimed disability in combat with the enemy, consequently, no 
presumption of service connection afforded injuries and 
diseases incurred under such circumstances applies in this 
case.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(d) (2002).  The veteran has not claimed to have a 
chronic disease, nor does the evidence show any diagnosis of 
a chronic disease for which a presumption of incurrence in 
service applies if such chronic disease is 10 percent 
disabling within a prescribed period after service.  See 
38 U.S.C.A. § 1101; 1112, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309(a) (2002).  Consequently, no such presumption 
applies in this case.  None of the claimed disabilities are 
chronic diseases shown as such in 




service (or during an applicable presumptive period) such 
that any later manifestation of the chronic disease is 
service connected.  38 C.F.R. § 3.303(b) (2002).  If a 
disease is not shown to have been chronic in service, there 
must be evidence of a condition noted in service and a 
showing of continuity of symptomatology after service.  Id.  
A disease diagnosed after service may be service connected if 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2002).

A.  Psychiatric Disorder

Service medical records are silent for any complaint, 
diagnosis, or treatment of a psychiatric disorder.  The 
entire evidence of record in support of the veteran's claim 
is his inclusion of "nervous condition" on his claim, and 
his testimony that his hands sometimes tremble, he has 
trouble sleeping and occasional trouble concentrating.  He 
stated that he thought these symptoms resulted from his 
service in Kosovo, where he treated victims of motor vehicle 
accidents and wounded persons.

Although he was a medic in service, he lacks the medical 
expertise necessary to diagnose a psychiatric disorder, 
consequently, his testimony is not evidence that he has a 
psychiatric disorder.  See Espiritu v. Derwinski, 2 Vet App. 
492 (1992).

In sum, the veteran has filed a claim for a psychiatric 
disorder and he has not been diagnosed with a psychiatric 
disorder.  But for his unqualified medical opinion, there is 
no evidence he has a psychiatric disorder.

Entitlement to VA disability compensation requires the 
existence of a current disability.  Gilpin v. West, 155 F. 3d 
1353, 1356 (Fed. Cir. 1998) (service connection based on 
wartime service); Degmetich v. Brown, 104 F. 3d 1328, 1332 
(Fed. Cir. 1997) (service connection based on peacetime 
service).  The preponderance of the evidence is against 
finding that he has the claimed psychiatric 




disability.  Consequently, the claim must be denied.  
38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2002).

B.  Left Knee

Service medical records show a sole complaint of left knee 
pain on September 30, 1998.  On VA examination in June 2000, 
the veteran made no current complaint about the left knee, 
despite voicing complaints about the right knee and the right 
shoulder.  The range of motion of the knee was full.  Whereas 
the examiner noted pain in the right knee, and stated a 
diagnosis, but no complaints were reported by the veteran 
with respect to the left knee during the examination, the 
Board infers from the absence of comment or diagnosis of the 
left knee, that no pain or diagnosable pathology was present.

Subsequent VA outpatient records of May to September 2001 are 
remarkable for the dearth of complaint about or treatment of 
the left knee.  The veteran sought treatment for his right 
knee and for his right shoulder.  Presumably, if able to seek 
treatment for other complaints, he could seek treatment for 
the left knee.  The Board interprets the dearth of complaint 
or treatment when the opportunity for both was available as 
probative of a lack of a disability about which to complaint.  
The veteran testified to continuity of symptomatology between 
service.  He explained that his complaints and treatment were 
not documented because he was a medic and treated informally.  
This testimony is not credible given the absence of complaint 
about the left knee when examined in June 2000 specifically 
to assess his disability claim and the dearth of treatment 
thereafter.

As with the claimed psychiatric disorder, the veteran has 
claimed entitlement to disability compensation for a 
disability he does not have currently.  Absent current left 
knee disability, there is no basis of entitlement to 
compensation for the left knee.  Gilpin, 155 F. 3d at 1356; 
Degmetich, 104 F. 3d at 1332.  The preponderance of the 
evidence is against finding that he has the claimed left knee 
disability.  




Consequently, the claim must be denied.  38 U.S.C.A. § 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2002).

C.  Right Shoulder

Service medical records show complaints and treatment of the 
right shoulder in service, diagnosed as chondromalacia based 
on the symptoms observed clinically.  On VA examination, the 
examiner objectively appreciated multiple symptoms resulting 
in a clinical diagnosis of instability of the right shoulder.  
Magnetic resonance imaging (MRI) studies in August 2000 and 
in June 2001 were essentially normal, each with a finding 
suggestive of a questionable partial tear of the anterior 
labrum.  In each instance, MR arthrogram (MRI with injected 
contrast medium) was felt to be the preferred method of 
ruling out the tear.  MR arthrograms in August 2000 and in 
June 2001 were both negative.

The evidence presents clinical findings definite for right 
shoulder pathology despite the fact that technological 
diagnostic findings show a normal right shoulder.  The 
finding by MRI and the finding that relies on clinical 
expertise provide different bases for medical conclusions.  
On the evidence of record, the Board cannot reasonably prefer 
one medical conclusion to the other.  The evidence for and 
against finding the veteran has right shoulder pathology is 
in equipoise.  Whether he has a right shoulder disorder is a 
matter material to his claim.  When evidence is in equipoise 
on any issue material to the matter to be decided in a claim, 
the claimant is entitled to the benefit of the doubt.  
38 U.S.C.A. § 5107(b) (2002); 38 C.F.R. § 3.102 (2002).  
Consequently, the benefit of the doubt whether the veteran 
has a right shoulder disorder is his.

The veteran had a right shoulder condition currently 
identified as instability that had its origins in service.  
The similar symptoms clinically observed just six months 
after his separation from service and his report to the VA 
doctor at that time show continuity of symptomatology between 
the condition assessed in service as 




chondromalacia of the right shoulder and that clinically 
diagnosed in June 2000 as mild right shoulder clinical 
instability.  38 C.F.R. § 3.303(b) (2002).


ORDER

Service connection for a psychiatric disorder and for a left 
knee disorder is denied.  Service connection for right 
shoulder instability is granted.



	                        
____________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

